Citation Nr: 0125367	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  96-18 949	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel




INTRODUCTION

The claimant served on active duty from March 31, 1980, to 
April 14, 1980.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1996 rating decision of the Department 
of Veterans Affairs (VA) Chicago, Illinois, Regional Office 
(RO).  The Board remanded the case to the RO for additional 
development in October 1997.  In March 1999, the Board 
remanded the case again, to have the veteran scheduled for a 
travel board hearing, which was held before the undersigned 
at the RO in December 1999.  In June 1999, the Board once 
again remanded the case for development of the evidence.  And 
in February 2001 the case was remanded for compliance with 
the mandates of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, currently codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2001).  
The case has now returned to the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction. 

2.  Competent (medical) evidence establishes that a dysthymic 
disorder became manifested in, and is etiologically related 
to, service.


CONCLUSION OF LAW

Service connection for a dysthymic disorder is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001); 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA considerations

As was indicated earlier, the VCAA was enacted during the 
pendency of the veteran's appeal.  This law essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  It also includes new notification provisions.

Regulations implementing the VCAA were recently published in 
the Federal Register, 66 Fed. Reg. 45,620, 45,630-32 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  Except as specifically noted, they are 
effective November 9, 2000.  In the instant case, another 
remand, to have the RO re-adjudicate this claim under the 
recently published regulation would serve no useful purpose 
because the claimant is not prejudiced by the Board's 
consideration of the case in light of the regulation in the 
first instance.

Factual background

Service medical records show that the claimant entered 
service on March 31, 1980, and that, effective two weeks 
later, on April 14, 1980, he was separated from active 
military service, on the basis of his being a "burden to the 
command due to substandard performance or inability to adapt 
to military service."  According to an undated service 
medical record, he was referred to the recruit evaluation 
unit for nervousness, shaking, and complaints of inability to 
adapt to service.  He presented with a poor occupational, 
social, and vocational history, a related chaotic family 
life, and an increase in anxiety.  Mental status exam was 
within normal limits, and there was no evidence of psychosis, 
neurosis, or organic brain syndrome, but psychodiagnostic 
testing was indicative of emotional turmoil.  It was opined, 
in conclusion, that the veteran's emotional inconsistency and 
intolerance to stress marked him as "unlikely to remain 
consistent enough to become an effective trainee."
On July 1995 VA mental disorders examination, the claimant 
reported that in the Navy he had problems with his drill 
instructor, and was honorably discharged because of his 
nerves.  His occupational history following service included 
taxi and truck driving, computer programming, and "farm 
service," which was his last occupation prior to a seasonal 
layoff in July 1995.  He was oriented in the three spheres, 
and had an adequate appearance and hygiene, with normal 
posture, gait and motor activities.  Eye contact was 
appropriate, there were no outstanding facial or specific 
expressions or mannerisms that stood out, and he was able to 
express himself in a reasonable fashion.  There was no 
indication of a thought disorder; judgment seemed intact, and 
insight appeared to be within reason.  The diagnosis was 
adjustment reaction, with mixed features.

On VA neuropsychological evaluation in January 1996, the 
claimant recounted his military and occupational history, and 
reported a history of depression, with one episode occurring 
at the time of his divorce, when he was diagnosed as manic 
depressive.  He also stated that, during service, he had 
experienced problems with diarrhea "when under stress," and 
that, in September 1995, he had started experiencing some 
changes in memory.  He indicated that in November 1995, he 
heard voices about every other day, coming from his air 
conditioner and fan, and that he still suffered from auditory 
hallucinations.

On clinical evaluation, the claimant was very cooperative, 
alert, and oriented in the three spheres, but mildly to 
moderately dysphoric and anxious.  He was found to currently 
be experiencing a considerable level of psychological 
distress, with a high level of anxiety and depression that 
was most likely interfering with his attention and 
concentration, and undermining his self confidence.  There 
was not enough specific history to support a diagnosis of 
bipolar disorder.  The Axis I diagnosis was major depressive 
episode, with psychotic features.  The Axis II diagnosis was 
rule out dependent and histrionic personality disorder.

Statements submitted by relatives and acquaintances of the 
claimant in February and April 1996 essentially assert that 
his current psychiatric disorder is causally related to 
experiences in service.
In his April 1996 Substantive Appeal, the claimant indicated 
that the genesis of his psychiatric difficulties resided in 
mistreatment by his superiors in service.  At the December 
1999 travel board hearing, he indicated that his mental 
difficulties and problems holding a job all started after his 
discharge from the military in 1980, and that dysthymia and 
major depression had been diagnosed.

In a January 2000 statement, a private clinical psychologist 
indicated that she had known the claimant since November 
1998, "when he arrived to our clinic for help with insomnia, 
grief issues and irritability."  He reported concentration 
problems and short-term forgetfulness, and said that he had 
had "a difficult time in the military, feeling he had been 
mistreated by a drill instructor he feels ignored the 
vet[eran]'s problem with breathing during exercise, pushing 
the vet[eran] beyond his capacity."  He was discharged due to 
his difficulty adjusting to military life.  Since starting 
treatment, his symptoms were consistent with dysthymia, 
although there were other, similar, diagnoses, including 
major depression and an adjustment disorder.

On VA mental disorders examination in September 2000, the 
claimant described a "tumultuous" atmosphere growing up at 
home, and mistreatment by superiors in service.  He recalled 
that when he was sent for a mental health evaluation at that 
time, he felt very nervous and angry, and his hands were 
shaking.  He reported a poor work history of about 18 jobs 
between 1980 and 1995, and indicated that he was currently 
unemployed, because he could not hold a job due to his 
psychiatric and physical conditions. 

On clinical evaluation, the claimant was well-oriented, 
alert, coherent, relevant, and did not appear to be 
psychotic.  He complained of occasional hallucinations, and 
appeared to be slightly depressed and slightly anxious.  
There was no evidence of impairment of thought process or 
communication, grossly inappropriate behavior, suicidal or 
homicidal intent, nor evidence of delusions or 
hallucinations.  Tests results revealed traits of an 
individual who was currently experiencing moderate levels of 
anxiety and significant levels of chronic depression.  In 
response to the Board's specific questions in the June 2000 
remand, the examiner replied:
[A]t this time the veteran suffers from a 
dysthymic disorder, which is a chronic 
depressive disorder, and an underlying 
personality disorder with narcissistic 
and passive-aggressive types of features.  
The personality disorder was undoubtedly 
a part of the veteran's makeup prior to 
entering the service.  Exactly when he 
developed the dysthymic disorder is 
difficult to say.  My best guess is that 
his problems with depression began at ... 
the time of his divorce, which was 
several years beyond the point and time 
when he was in the Navy.  The answer to 
[the Board's second] question ... is yes, 
an acquire[d] psychiatric disorder did 
become manifest during the veteran's 
active service.  He appears to have 
experienced an adjustment disorder with 
anxiety, and that adjustment disorder was 
undoubtedly related to separation from 
his family of origin, as well as a 
mismatch between his personality traits 
and the personality traits of his 
commanding officers in the service.  The 
third question is, are the veteran's 
current psychiatric disorder and any 
other psychiatric disorder he had in the 
service, or any symptoms of a psychiatric 
disorder in the service related, and if 
so, [in] what way are they related.  Yes, 
the veteran's current psychiatric 
symptoms are related to the psychiatric 
disorder he manifested in the service, 
but they are related by means of his 
personality disorder.  His inability to 
hold a job is in my mind more a 
reflection of his personality problems 
and style, and [his] inability to get 
along with supervisors, and the problems 
that this has caused in his life began 
with the problems he had in the service, 
but has continued throughout his life and 
have contributed to his mood problems.  
The veteran may indeed also ha[ve] 
developed a mood problem had he never had 
any problems with maintaining employment 
given the strong family history that he 
has, but the problems he has maintaining 
employment, which are due to his 
personality problems, clearly contribute 
to his mood problems, and were part of 
the trigger for his adjustment reaction 
in the service. 

The Axis I diagnoses were:  (1) Dysthymic disorder; (2) 
Alcohol abuse, currently per the veteran's report in long 
term remission; (3) Reported past history of major depressive 
disorder, severe, with psychotic features; and (4) Reported 
past history of manic depression.  Personality disorder was 
listed as an Axis II diagnosis.

Legal analysis

Service connection may be established for a disability if it 
is shown that the disability resulted from disease or injury 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

Service connection is warranted for any disease or injury 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d). 

VA regulation prohibits granting of service connection for 
personality disorders, which are not considered "diseases or 
injuries" within the meaning of applicable legislation.  See 
38 C.F.R. §§ 3.303(c), 4.9.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  See 38 C.F.R. § 3.102, as 
amended by 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001).

The claimant entered service with an underlying personality 
disorder, which is not considered a disability for VA 
purposes.  However, the record also shows that during service 
nervousness was noted, and was a reason for his early 
discharge.  Throughout the interim since service, his 
psychiatric problems have been assigned various diagnoses and 
etiologies.  Significantly, the VA physician who most 
recently examined him reviewed the record thoroughly, and 
opined that while it is difficult to say exactly when the 
claimant developed the currently diagnosed dysthymic 
disorder, his acquired psychiatric disorder did become 
manifest during service, and the current psychiatric symptoms 
are related to the psychiatric disorder that was manifested 
in service.  The balance of the evidence is beyond the 
equipoise threshold needed to establish service connection, 
and, indeed, has tipped in the claimant's favor.  Competent 
medical evidence supports the claimant by a preponderance.  
Thus, service connection for an acquired psychiatric disorder 
currently diagnosed as a dysthymic disorder is clearly 
warranted.  


ORDER

Service connection for an acquired psychiatric disorder, 
currently diagnosed as a dysthymic disorder, is granted.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

